Exhibit 10.1


CafePress Inc.
Form of Retention Award Agreement
Personal and Confidential


[Insert Date], 2017


[Insert Address – Line 1]
[Insert Address – Line 2]
[Insert Address – Line 3]


Re: Retention Award


Dear [Insert Name]:


CafePress Inc. (the “Company”) has selected you to receive a Retention Award to
incentivize your continued employment with the Company with continued high
performance as well as to reward you for exceptional contributions to the
Company’s business and objectives during fiscal year 2017. This Retention Award
Agreement (“Agreement”) describes the terms and conditions of your Retention
Award, requires your acknowledgement and acceptance as described below, and
shall be effective as of the date of your signature below (the “Effective
Date”).


WHEREAS, the Company is experiencing a revenue decline in CafePress.com, which
it believes is related to changes in search engine algorithms and needed
improvements/modernization to CafePress.com.


WHEREAS, the Company believes that the modernization of CafePress.com along with
enhancements to our product offerings, technology, customer experience, and
other strategic opportunities will ultimately return the Company to profitable
growth.


WHEREAS, the Company’s Compensation Committee (the “Committee”) and Board of
Directors (the “Board”) have determined that a select group of Key employees is
critical to the Company’s successful pursuit of such strategic opportunities;
and


WHEREAS, the Committee and the Board have approved this Agreement in order to
retain such key employees through the expected period of such recovery.


NOW, THEREFORE, in reliance on the premises and terms hereof, the parties agree
as follows:


1. Retention Award. Subject to the terms and conditions set forth herein, you
will receive a payment in the amount of [Insert Written Amount] and 00/100
($xxx,xxx) (the “Retention Award”) on the Retention Date, less applicable
withholdings (“After-Tax Value of the Retention Award”), subject to the
Company’s receipt of your countersignature on this Agreement and your remaining
an active employee with the Company on the Retention Date; otherwise, you shall
forfeit the entire Retention Award. The “After-Tax Value of the Retention Award”
is equal to the Retention Award, reduced by all taxes and other mandatory
withholdings the Company is required to, and does, withhold therefrom. The
amount of the Retention Award shall be reduced further, in an equal amount, by
any bonus payment made in 2018 for the Company’s 2017 financial performance.


 
Retention Award


 
Retention Date


 
$xxx,xxx
 
100% of the Retention Award is payable on July 1, 2019
 



Notwithstanding the foregoing, in the event (a) you terminate your employment
with the Company with Good Reason (as defined below), or (b) the Company
terminates your employment other than for Cause (as defined below),





--------------------------------------------------------------------------------




prior to the Retention Date, you shall vest in 100% of the Retention Award and
receive payment of such vested Retention Award within 30 days following the date
of said termination.


For purposes of this Agreement:


(A) “Cause,” means (i) conviction of any felony, or any misdemeanor where
imprisonment is imposed; (ii) the commission of any act of fraud, embezzlement
or dishonesty with respect to the Company; (iii) any unauthorized use or
disclosure of confidential information or trade secrets of the Company; (iv)
willful misconduct or gross negligence in performance of your duties, including
your refusal to comply in any material respect with the legal directives of the
Company’s Board of Directors so long as such directives are not inconsistent
with your position and duties, and such refusal to comply is not remedied within
thirty (30) days after written notice from the Board of Directors, which notice
shall state that failure to remedy such conduct may result in termination for
Cause; or (v) repeated unexcused absence from the Company.


For purposes of this Agreement:
 
(B) “Good Reason” means your initiated termination of employment within sixty
(60) days following (i) a change in your position which materially reduces your
duties or level of responsibility, provided that for this purpose your duties
and level of responsibility will not be deemed to be materially diminished if
following a Change in Control you retain the same duties and level of
responsibility with respect to the Company business or the business with which
such business is operationally merged or subsumed; (ii) a material reduction in
your base salary, other than in connection with a general decrease in
compensation affecting officers of the Company or an acquiring corporation; or
(iii) a change in your place of employment which is more than 50 miles from your
place of employment, provided that in each case such change or reduction is
effected without your written concurrence, and provided further that such change
is not remedied within thirty (30) working days after written notice thereof
from you to the Company, which notice shall specifically reference a “Good
Reason“ pursuant to this provision. Notwithstanding the foregoing, you will not
be deemed to have been discharged for Good Reason on account of a change in your
title, change in the person or persons to whom you report or the occurrence of a
mere Change in Control or other change in corporate status of the Company (such
as pursuant to a “going private” transaction) absent additional action on the
part of the Company or a successor company that would result in an event
described in (i), (ii) or (iii) of the preceding sentence.


For the purposes of this Agreement:


(C) “Change in Control” means the occurrence of any of the following events:


(i) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if persons who were not
shareholders of the Company immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization fifty percent (50%) or more of the voting power of the
outstanding securities of each of (A) the continuing or surviving entity and (B)
any direct or indirect parent corporation of such continuing or surviving
entity;


(ii) The consummation of the sale, transfer or other disposition of all or
substantially all of the Company’s assets or the shareholders of the Company
approve a plan of complete liquidation of the Company; or


(iii) Any “person” (as defined below) who, by the acquisition or aggregation of
securities, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding securities ordinarily (and apart from rights accruing
under special circumstances) having the right to vote at elections of directors
(the “Base Capital Stock”); except that any change in the relative beneficial
ownership of the Company’s securities by any person resulting solely from a
reduction in the aggregate number of outstanding shares of Base Capital Stock,
and any decrease thereafter in such person’s ownership of securities, shall be
disregarded until such person increases in any manner, directly or indirectly,
such person’s beneficial ownership of any securities of the Company.







--------------------------------------------------------------------------------




For purposes of clause(c) above, the term “person” shall have the same meaning
as when used in sections 13(d) and 14(d) of the Exchange Act but shall exclude
(1) a trustee or other fiduciary holding securities under an employee benefit
plan maintained by the Company or a Parent or Subsidiary and (2) a corporation
owned directly or indirectly by the shareholders of the Company in substantially
the same proportions as their ownership of the Stock.


Notwithstanding the foregoing, the term “Change in Control” shall not include a
transaction the sole purpose of which is (a) to change the state of the
Company’s incorporation or (b) to form a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction, or (c) to effect an initial or
secondary public offering of securities or debt of the Company.


2. Withholding Taxes. The Company may withhold from any and all amounts payable
to you hereunder such federal, state and local taxes as the Company determines
in its sole discretion may be required to be withheld pursuant to any applicable
law or regulation.


3. No Right to Continued Employment. Nothing in this Agreement will confer upon
you any right to continued employment with the Company (or its subsidiaries or
their respective successors) or to interfere in any way with the right of the
Company (or its subsidiaries or their respective successors) to terminate your
employment at any time.


4. Other Benefits. The Retention Award is a special payment to you and will not
be taken into account in computing the amount of salary or compensation for
purposes of determining any bonus, incentive, pension, retirement, death or
other benefit under any other bonus, incentive, pension, retirement, insurance
or other employee benefit plan of the Company, unless such plan or agreement
expressly provides otherwise.


5. No Assignments; Successors. This Agreement is personal to each of the parties
hereto. Except as provided in this paragraph, no party may assign or delegate
any right or obligation hereunder without first obtaining the written consent of
the other party hereto. The Company may assign this Agreement to any successor
to all or substantially all of the business and/or assets of the Company;
provided that the Company will require such successor to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place.


6. Governing Law. This Agreement will be governed by the internal laws of the
Commonwealth of Kentucky. Any dispute arising under this Agreement will be
resolved by arbitration in Louisville, Kentucky, in accordance with the
commercial arbitration rules of the American Arbitration Association. The
arbitration award will be final and binding upon the parties, and judgment upon
the award may be entered in any court having jurisdiction. In the event the
Employee incurs legal fees and other expenses to enforce any rights or benefits
in connection with this Agreement and is successful in enforcing such rights or
benefits, the Employee will be entitled to any reasonable legal fees and
expenses. Otherwise, each party will pay its own legal fees and expenses
associated with any dispute.


7. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.


8. Entire Agreement; Amendment. This Agreement constitutes the entire agreement
between you and the Company with respect to the Retention Award and supersedes
any and all prior agreements or understandings between you and the Company with
respect to the Retention Award, whether written or oral. This Agreement may be
amended or modified only by a written instrument executed by you and the
Company.


9. Section 409A Compliance. Although the Company does not guarantee the tax
treatment of the Retention Award, the intent of the parties is that the
Retention Award be exempt from the requirements of Section 409A of the Internal
Revenue Code and the regulations and guidance promulgated thereunder, and
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted in a manner consistent therewith.






[no more text on this page]









--------------------------------------------------------------------------------


Exhibit 10.1


This Agreement is intended to be a binding obligation on you and the Company. If
this Agreement accurately reflects your understanding as to the terms and
conditions of the Retention Award, please sign and date one copy of this
Agreement no later than Monday, August xx, 2017 and return the same to me for
the Company’s records. You should make a copy of the executed Retention Award
Agreement for your records.


Very truly yours,


CafePress Inc.




[Insert Name]


The above terms and conditions accurately reflect our understanding of the
Retention Award, and I hereby confirm my agreement to the same.




___________________________         Dated: August _____, 2017
Signature


____________________________         ____________________________    
Print Name                 Print Title











